On July 16,1969, the court dismissed certain of plaintiff’s causes of action, dismissed defendant’s first counterclaim, held plaintiff entitled to recover on its sixth cause of action, and held defendant entitled to recover on its second and third counterclaims, the amount of recovery on the latter counterclaim to be determined by the Board of Contract Appeals. This case now comes before the court on defendant’s motion filed February 27, 1970, for summary judgment on its third counterclaim, to which motion plaintiff has filed no response and the time for so filing pursuant to the Buies of the court has expired. On May 1, 1970, the court granted defendant’s motion and entered judgment for defendant on its third counterclaim against plaintiff in the total sum of $370,713.30, together with interest thereon at the rate of 6% per annum from August 4,1961.